DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to  a stimulation system, classified in A61N1/36.
II. Claim 14, drawn to a method of stimulating  and sensing hypoglossal nerves, classified in A61N1/3601.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process not requiring placing the stimulator on specific nerves or the sensor on specific nerves or muscles, but by placing the stimulator on a muscle or sensing movement of the chest.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the groups are searched in different areas and/or are recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Katerina Hen on 8/4/22 a provisional election was made without traverse to prosecute the invention of group 1, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 14 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 12, “an electromagnetic field” is vague as the field was introduced in line 7.  It is unclear if these are the same fields or not.  If they are the same, then “the” should be used.  If they are different, then a modifier such as “an additional…” should be used.  In addition, the claim is vague as it is unclear if there is an element to “generate” or “produce” the stimulation signal for the electronic assembly to control the application. It is suggested to state an element that generates the signal.
In claim 5, “to supply electric current” is vague as claim 1 has the antenna producing an induced current.  It is unclear if these two are the same.
In claim 11, “is adaptive” is vague as it is unclear how the classification is adaptive and whether this is further limiting the claim.    Since the rule based classification does alter parameters it already is adaptive.
In claim 13, “initial rules of an algorithm” is inferentially including the algorithm and it is unclear if it is being positively recited or functionally recited.  If it is being positively recited, it is suggested to first state the classification further comprises an algorithm.  In line 2, “are determined based on…derived values” is vague and sounds more like a method step than a structural limitation.  In addition, it is unclear what element is performing the determining and deriving in the structure or even if the neuromodulation system is performing these functions.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Bolea et al (9186511).  Bolea discloses a hypoglossal nerve cuff stimulator with that can have multiple cuffs with multiple electrodes (e.g. figures 6, 15-27, col. 11, lines 3-23, cols. 13, 17, 18, col. 69, lines 25-40, etc.), a sensor to monitor biomarkers related to sleep (e.g. figures 34, 35, 42-46, 64col. 33, line 45-col. 34, col. 40, line 1 to col. 41, line 35, col. 47, col. 69, lines 25-40, impedance, diaphragm movement, oxygen, and other sensed parameters, such as EMG of the airway—col. 14, line 13, etc.) where the sensor can be an omega shaped sensor lead having a plurality of sensing contacts (e.g. figures 78a/a3/a4/b2/c/e, etc.), the system having an antenna for inducing a current (e.g. cols. 56-57, figure 51, 79b, etc.) with electronics and internal computing device with memory, all located within a housing (e.g. figures 48, 59, 63a and b, 79b, and therefore the antenna at the proximal end of the device, etc.) and an external controller having a control unit and coil to produce the EM field for inducing current (e.g. figures 59, 65 etc.) where the internal computing device monitors the sensed signals to identify a trigger signal for a condition related to sleep and applies an adaptive rule based algorithm/classification to alter the stimulation based on the biomarker (e.g. figures 80, 82, cols. 48, 51-52, using multiple different sensed parameters to stop, start, and/or adjust the stimulation, that is predictive/adaptive based on previously patient values).  The system also has a mat as the power transducer (e.g. figure 51d, 51H, etc.) to transfer power inductively between the coil antennas (e.g. col. 57, lines 25-35, etc.).

Claims 1, 5-7 and 11-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Bolea et al (2018/0200512).  Bolea discloses a hypoglossal nerve cuff stimulator with electrodes (e.g. figure 3, paras. 51-54, etc.), a sensor to monitor biomarkers related to sleep (e.g. figure 6, impedance, oxygen, diaphragm movement, paras. 82-96, etc.) where the sensor can be an omega shaped sensor lead (e.g. figures 4A, 4B2, 4C, 4E, etc.), the system having an antenna for inducing a current (e.g. para. 85, etc.) with electronics and internal computing device with memory all inside a housing (e.g. figure 5b, etc.) and an external controller having a control unit and coil to produce the EM field for inducing current (e.g. figure 7b, para. 124, etc.) where the internal computing device monitors the sensed signals to identify a trigger signal for a condition related to sleep and applies an adaptive rule based algorithm/classification to alter the stimulation based on the biomarker (e.g. paras. 82-100, etc., using multiple different sensed parameters to stop, start, and/or adjust the stimulation, that is predictive/adaptive based on previously patient values).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bolea et al (9186511) or over Bolea et al (2018/0200512).  Either Bolea discloses the claimed invention except for the antenna being an upper and lower coil electrically connected to each other in parallel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by either Bolea, with the antenna being an upper and lower coil electrically connected to each other in parallel, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of providing higher power output with lower rates of energy loss when compared to a regular coil antenna.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11291842. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower and meet the limitations of this application’s broader claims.
Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure and shows an example of some of the well-known in the art elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        8/13/22